Citation Nr: 0334955	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  93-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residuals of shell fragment wounds to the right foot and 
legs.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right foot, to include scars and 
a retained foreign body, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right knee, to include bursitis 
of the right fibular head, and a retained foreign body, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left thigh and knee, to include 
scars and a retained foreign body, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought.  After receipt of the veteran's timely appeal, but 
before the case was referred to the Board, by an April 2001 
rating decision, the RO granted an increased rating for 
residuals of a shell fragment wound to the left thigh and 
knee, to include scars and a retained foreign body to 10 
percent.  The veteran continued his appeal, contending that 
the severity of his disabilities warranted assignment of 
ratings in excess of the ratings currently assigned.  

The Board denied the veteran's claims by a decision of July 
2002.  The veteran subsequently appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand signed by the 
parties, the Court vacated the Board's July 2002 decision by 
an Order dated in January 2003, and the case has been 
returned to the Board for further review.  

The issue of entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
residuals of shell fragment wounds to the legs and right foot 
will be adjudicated here.  The remaining issues involving 
entitlement to increased ratings will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable resolution of the issue of 
entitlement to service connection for a low back disorder, to 
include as secondary to his service-connected residuals of 
shell fragment wounds to the legs and right foot.  

2.  The veteran has been diagnosed with a low back disorder, 
variously characterized as low back strain and degenerative 
joint disease.  

3.  The objective medical evidence contains a medical opinion 
of a nexus or link between the veteran's low back disorder 
and his service-connected residuals of shell fragment wounds 
to the legs and right foot.  


CONCLUSION OF LAW

A low back disorder was incurred as a result of the veteran's 
service-connected residuals of shell fragment wounds of the 
legs and right foot.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained a low back disorder as 
a result of an altered gait caused by his service-connected 
residuals of shell fragment wounds to the legs and right 
foot.  Accordingly, he maintains that service connection for 
a low back disorder is warranted.  In such cases, the VA has 
a duty to assist the veteran in developing evidence necessary 
to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that although the 
veteran's claim has been adjudicated well before the passage 
of the VCAA, the VA's redefined duty to notify and assist the 
veteran has nonetheless been fulfilled with respect to the 
issue addressed here.  The Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
substantiate his claim for entitlement to service connection 
for a low back disorder, to include as secondary to his 
service-connected residuals of shell fragment wounds to the 
legs and right foot.  The veteran has been provided with 
notice of what evidence the VA would obtain, and the evidence 
he was to provide with respect to his claim for service 
connection.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement and supplemental statements of the 
case, and in multiple correspondence to the veteran have 
constructively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for service connection.  
The Board finds that such documents are essentially in 
compliance with the VA's revised notice requirements.  By 
that correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that he actually 
incurred a low back disorder as a result of his service-
connected residuals of shell fragment wounds.  He was 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  In addition, 
via the above-captioned material, the veteran has been 
advised of the relevant statutes and regulations as were 
applicable to his claim, and of his rights and duties under 
the VCAA.  Accordingly, the Board finds that the notice 
requirements as set forth in the VCAA have been met or 
substantially complied with.  See generally Quartuccio, 
supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran in connection 
with the issue addressed here.  To that end, the Board 
concludes that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for a low back disorder, claimed as secondary to service-
connected residuals of shell fragment wounds to the legs and 
right foot, has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, 
post-service clinical treatment records, statements received 
from the veteran's treating physicians, statements made by 
the veteran in support of his claim and reports of VA rating 
examinations.  In addition, the Board observes that the 
veteran and his brother appeared before the undersigned 
Veterans Law Judge as well as before a Hearing Officer, and 
presented testimony at a personal hearings in support of his 
claim.  

The Board finds that in light of the nature of the veteran's 
claim addressed here, and in light of its decision in this 
case, scheduling the veteran to undergo an additional rating 
examination would not serve any purpose towards advancing or 
substantiating his claim for service connection for a low 
back disorder.  Accordingly, in light of the foregoing, the 
Board concludes that scheduling the veteran for an additional 
rating examination would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available regarding the claim involving 
entitlement to service connection for a low back disorder, to 
include as secondary to his service-connected residuals of 
shell fragment wounds of the hands and right foot, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claim in that regard.  Therefore, the Board finds 
that no further assistance to the veteran in connection with 
development of evidence is required, and would otherwise be 
unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2003).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  
In addition, service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310 (2003).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Historically, the veteran's claim for service connection for 
a low back disorder, claimed as due to his service-connected 
residuals of shell fragment wounds, was denied by a September 
1992 rating decision.  The veteran filed a timely appeal, and 
the Board first remanded the case for additional evidentiary 
and procedural development in October 1995.  The RO failed to 
schedule the veteran to attend a hearing before a Veterans 
Law Judge (then Board Member) as he requested, and the Board 
again remanded the case in January 2000.  The hearing before 
the undersigned Veterans Law Judge was held in September 
2001.  By a decision dated in July 2002, the Board denied the 
veteran's claim for service connection.  

The veteran subsequently appealed the Board's July 2002 
decision to the Court.  Pursuant to a Joint Motion for Remand 
signed by the parties, the Court issued an Order, dated in 
January 2003, which vacated the Board's July 2002 decision.  
In the Joint Motion, the parties agreed that the VA failed to 
provide the veteran with proper notice of what evidence was 
necessary to substantiate his claim for service connection, 
and of what evidence the VA would attempt to obtain and what 
evidence he was responsible for providing.  In addition, in 
correspondence dated in November 2003, the veteran's attorney 
stated that if the benefit sought was not granted, then the 
veteran desired that the case be remanded back to the RO in 
order to ensure that all of the enhanced notice and duty to 
assist requirements as set forth in the VCAA were complied 
with.  

The veteran's service medical records are negative for any 
indication of a low back disorder, although he was noted to 
have sustained multiple shell fragment wounds in his legs and 
foot.  Private and VA clinical treatment records disclose 
that in February 1964, the veteran was noted to have a slight 
increase in lumbar lordosis.  In April 1992, he was diagnosed 
with chronic strain of the lumbar spine.  The veteran 
subsequently underwent a VA rating examination in August 
1992, he was noted to experience pain and tenderness in the 
lumbar spine, and was observed to walk with a limp on the 
right side.  Diagnosis at that time was low back pain.  X-
rays at that time disclosed a normal lumbar spine, but in 
February 1996, he was noted to have minimal degenerative 
changes in the lumbar spine to which pain and other 
symptomatology was attributed.  The private physician's 
statement indicated that the veteran's "back symptomatology 
was probably related to mild arthritic flares from time to 
time, due to minimal degenerative changes in the lower back, 
although it was quite possible that with residual injuries to 
both lower extremities, the veteran did not always use 
correct body mechanics when working about the farm."  The 
veteran continued to complain of and undergo treatment for 
low back pain throughout the course of this appeal.  

The veteran underwent a VA rating examination in October 
1996.  The report of that examination discloses that the 
veteran was receiving unspecified benefits from the Social 
Security Administration (SSA), and that he was self-employed 
as a farmer.  According to the veteran, he experienced 
frequent low back and knee problems, and he was often forced 
to alter his body movements on performing certain tasks such 
as lifting due to his knee and leg problems.  The examiner 
stated that it was "essentially impossible" to determine, 
from a medical point of view, whether or not the veteran's 
low back difficulties were caused as a result of his service-
connected shrapnel injuries.  The veteran's feet were noted 
to be flat, and there was a decrease in motion, particularly 
in the right ankle in all areas of movement, and loss of 
range of motion in the lower back.  The examiner concluded by 
stating that the veteran had chronic low back pain as well as 
pain in his knees and feet.  The examiner stated that the 
etiology of those pain syndromes appeared to be related in 
his ankles and knees to a combination of flat feet, shrapnel 
wounds, and back problems which were probably associated with 
a combination of the aging process and his discomfort in his 
knees and ankles.  On examination of the veteran's lower 
back, the veteran was shown to have some limitation of 
motion, most pronounced on backward extension, but no pain 
was indicated.  The examiner concluded with a diagnosis of 
low back pain of unknown etiology.  

The veteran underwent an additional VA rating examination in 
June 1999.  The report of that examination discloses that the 
veteran complained of experiencing chronic low back pain 
which he attributed to his service-connected residuals of 
shell fragment wounds.  On examination, the veteran was noted 
to have bilateral pes planus, and scarring about his right 
foot and legs.  Examination of the lumbar spine disclosed 
that the veteran stood with some loss of lumbar lordosis.  
There was no limb length discrepancy, and there was minimal 
tenderness over the lumbar spinous processes, but none over 
the PSIS or greater trochanters.  X-rays disclosed multiple 
retained foreign bodies in the veteran's right foot and legs.  
He was shown to have lumbosacral disk degenerative disease as 
evidenced by clinical examination and radiographic studies.  
The examiner stated that such pathology bore no etiological 
relationship to the veteran's shrapnel injuries.  He stated 
that there was no disturbance of the veteran's range of 
motion in his knees and his gait was unremarkable.  
Accordingly, the examiner found that there was likely no 
etiologic relationship between the veteran's low back 
pathology and his shrapnel wounds of the lower extremities.  

The veteran underwent a more extensive examination by a 
private physician in July 2000.  The report of that 
examination discloses that the veteran complained of pain in 
his lower extremities, and indicated that he wished to know 
if the shrapnel injuries in his lower extremities caused his 
low back problems.  The veteran was observed to ambulate with 
an antalgic gait on the right lower extremity.  Range of 
motion of the knees and legs was noted to be full without 
instability.  The back was mildly tender and had limited 
range of motion, although the examining physician neglected 
to state the veteran's range of motion in degrees.  The 
examining physician concluded that the veteran's shrapnel 
wounds to the lower extremities caused him to experience an 
antalgic gait.  Further, he stated that he was unable to 
exclude such from causing his low back and knee problems.  

The report of a further VA rating examination report dated in 
February 2001 discloses that the veteran complained of 
experiencing chronic pain in his lower extremities and low 
back which was exacerbated by long periods of ambulation or 
standing.  The examiner stated that there was no painful 
motion, edema, or instability indicated on examination.  The 
veteran did complain of experiencing weakness in his left 
knee, but was found to be capable of squatting.  The veteran 
was again noted to have what were described as retained 
foreign "soft" metallic bodies in the veteran's lower 
extremities, resulting from an exploding hand grenade, but 
his range of motion in the lower extremities was found to be 
grossly normal.  The examiner noted that the veteran had a 
history of a shrapnel injury to his left distal thigh, and 
left knee requiring surgical debridement.  In addition, he 
noted that the veteran had sustained shrapnel wounds to the 
right leg and foot, but stated that the veteran's present 
complaints did not appear to be related to the residuals of 
shell fragment wounds with multiple retained foreign metallic 
bodies.  The examiner went on to state without elaboration 
that the veteran's complaints of lower back pain did not 
appear to be related to his old shrapnel injuries.  

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the evidence is at least in 
equipoise.  Accordingly, after applying the doctrine of 
reasonable doubt to the issue of entitlement to service 
connection for a low back disorder, secondary to service-
connected residuals of shell fragment wounds to the lower 
extremities, the Board finds that the evidence supports a 
grant of service connection for that disability.  Here, the 
Board recognizes that two VA rating examiners found that 
there was no etiological relationship between the veteran's 
service-connected residuals of shell fragment wounds and his 
low back complaints.  Those physicians, however, predicated 
their findings a lack of any measurable deficit or impairment 
in the veteran's gait which might lead to altered mechanics 
in his back when lifting or performing other movement.  

The veteran was found by private examining and treating 
physicians, however, to have an antalgic gait.  It was opined 
that his altered gait resulted, at least in part, in his low 
back complaints.  Here, the Board notes that the veteran 
sustained multiple shrapnel wounds with multiple metallic 
retained foreign bodies to his lower extremities.  From a 
review of the VA rating examination reports, the examiners 
appear to minimize the effects of the veteran's shrapnel 
wounds and retained metallic bodies.  While the service-
connected disabilities involved with those wounds are not 
addressed in any great detail here, the Board finds 
sufficient evidence to bring the balance of evidence into 
equipoise.  

To reiterate, the VA rating examiners in June 1999 and 
February 2001 found no etiological relationship between the 
shrapnel wounds and the veteran's low back complaints, 
primarily because he was not shown to have any limitation of 
motion, functional impairment, or altered gait.  He was found 
by private treating and examining physicians, however, to 
have an antalgic gait, and the opinions offered by those 
individuals tend to suggest that the veteran's altered body 
mechanics involving hard labor on his farm and caused by his 
residuals of shell fragment wounds to the legs and right foot 
contributed to some degree to his low back complaints.  
Accordingly, the Board finds that the evidence is at least in 
equipoise.  In that regard, after resolving reasonable doubt 
in the veteran's favor, the Board finds that the evidence 
supports a grant of service connection for a low back 
disorder, secondary to residuals of shrapnel wounds of the 
legs and right foot.  To that extent, the veteran's appeal is 
granted.  


ORDER

Service connection for a low back disorder, secondary to 
shell fragment wounds to the legs and right foot, is granted.  


REMAND

The veteran contends that the severity of his service-
connected residuals of shell fragment wounds to the right 
foot, to include scars and a retained foreign body, residuals 
of shell fragment wounds to the right knee, to include 
bursitis of the right fibular head, and a retained foreign 
body, and residuals of shell fragment wounds to the left 
thigh and knee, to include scars and retained foreign bodies 
are greater than the 10 percent disability ratings assigned 
for each of those disabilities.  Accordingly, he seeks 
ratings in excess of 10 percent.  

As noted, following the Board's decision of July 2002 which 
denied those benefits, the veteran appealed his case to the 
Court.  By a January 2003 Order, the Court endorsed the 
contentions raised in the Joint Motion for Remand, and 
vacated the Board's July 2002 decision.  The case has been 
remanded back to the Board for further action consistent with 
those contentions raised in the Joint Motion.  Chief among 
the points raised in the Joint Motion, the veteran asserted 
that the VA failed to provide proper notice of what evidence 
was necessary to substantiate his claims for increased 
ratings, and of what evidence he was responsible for 
providing and what evidence the VA would attempt to obtain.  
See generally Quartuccio, supra.  

The veteran, through his attorney, submitted a statement 
dated in November 2003 indicating that in the event that the 
Board did not find itself in a position to grant the above-
captioned claims, the veteran's case should be remanded back 
to the RO in order that appropriate notice of his rights and 
duties under the VCAA could be provided to him.  The Board 
further observes that inasmuch as the veteran's disabilities 
involve residual scarring, the RO should further consider 
whether or not to assign separate ratings for those scars.  
In that regard, the Board notes effective from August 30, 
2002, the criteria for evaluating skin disorders as set forth 
under 38 C.F.R. § 4.118 were revised.  See generally 67 Fed. 
Reg. 49,590 - 49,599 (July 31, 2002).  The veteran's residual 
scars were last evaluated in February 2001, well before the 
revised criteria came into effect.  Accordingly, the Board 
finds that additional development should be undertaken in 
this case.  

The veteran should be scheduled to undergo a VA rating 
examination to determine the nature and severity of all 
aspects of each of his service-connected disabilities 
involving residuals of shell fragment wounds to the lower 
extremities.  The revised rating criteria, in addition to the 
criteria in effect prior to August 30, 2002, should be 
provided to the examiner for review, and should be addressed 
in the rating examination report.  Afterwards, the RO should 
readjudicate the veteran's claims for increased ratings on 
the basis of all available evidence, and should also consider 
granting separate evaluations for the veteran's disabilities 
as dictated by the particular symptomatology involved with 
each disability.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  To that 
end, the RO should provide the veteran 
and his attorney with notice of what 
evidence is needed to substantiate his 
claims for increased ratings, what 
evidence the VA will attempt to obtain, 
and what evidence he is responsible for 
providing.  

2.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for his service-connected 
residuals of shell fragment wounds to the 
lower extremities dating from September 
2001 to the present.  After obtaining any 
necessary authorization, any such 
identified records should be obtained and 
associated with the veteran's claims 
files.  If no additional records are 
identified or are otherwise unavailable, 
the veteran should so indicate.  

3.  The veteran should be scheduled to 
undergo a VA rating examination to 
determine the nature and severity of all 
disabilities involving residuals of shell 
fragment wounds to the lower extremities, 
to include residual scarring and/or any 
orthopedic disorders.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the relevant medical 
evidence contained in the veteran's 
claims file, to include his post-service 
clinical treatment records and reports of 
previous VA rating examinations.  After 
conducting a thorough clinical 
examination, the examiner is requested to 
discuss in detail all aspects of the 
veteran's service-connected residuals of 
shell fragment wounds to the lower 
extremities.  The revised rating criteria 
for evaluating skin disorders should be 
made available to the examiner for 
review, and those criteria must be 
addressed in the examination report.  The 
examiner is requested to conduct range of 
motion studies in all affected body 
parts, and is requested to indicate 
whether or not any functional deficits 
are present due to pain, fatigability, or 
weakness.  The examiner is requested to 
offer a complete rationale for all 
opinions offered in the typewritten 
examination report, and to reconcile any 
opinions offered with any other relevant 
medical opinions of record.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the issues of 
entitlement to ratings in excess of 10 
percent for residuals of shell fragment 
wounds to the right foot, to include 
scars and retained foreign bodies, for 
residuals of shell fragment wounds to the 
right knee, to include bursitis of the 
right fibular head, and retained foreign 
bodies, and for residuals of shell 
fragment wounds to the left thigh and 
knee, to include scars and retained 
foreign bodies, on the basis of all 
available evidence.  The RO should 
address whether or not assignment of 
separate disability ratings may be 
appropriate for different aspects of each 
disability.  if the decision remains 
unfavorable to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case 
outlining all relevant statutory 
authority and regulatory provisions 
governing the issues on appeal.  The 
veteran and his attorney must be afforded 
an opportunity to respond before the case 
is returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, to ensure that all due process requirements have 
been met and to comply with the January 2003 Order of the 
Court.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
or argument he desires to have considered in connection with 
the current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No further action is required of the veteran 
until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



